Citation Nr: 1810365	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2016. A transcript of the hearing is associated with the file.  

The case was previously remanded by the Board for further develop to include obtaining an addendum opinion on impairment caused by the Veteran's heart disability.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown to prevent him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

TDIU may be assigned where the schedular rating is less than total and it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Medical evaluations are probative to understanding the level of functional impairment; however, the ultimate determination of unemployability is a legal question, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  38 U.S.C. § 5107(b) (2012).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  Id.; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Following review of the record, the Board concludes that the criteria for compensation based on TDIU have not been met.

The Veteran served as a radar and radio operator in the United States Navy.  He completed four years of college.  He reported most recently working as a customer account analyst, billing manager, for 14 years, for the City of Wichita Falls.  He reported he was unable to continue working due to his service-connected disability of coronary artery disease.

The Veteran has service-connected disabilities of coronary artery disease status post stents at 60 percent, posttraumatic stress disorder (PTSD) at 30 percent, diabetes mellitus type II at 20 percent, tinnitus at 10 percent, and has noncompensable ratings for bilateral hearing loss and a residual scar associated with the Veteran's heart disability.  His combined rating is currently 80 percent.

In regard to lay statements in support of TDIU, the Veteran has reported symptoms of chest pain, reactions to stress, and that he has had to miss work to attend medical appointments due to his cardiac disability.  The Veteran testified at the hearing that he liked to work with his back to the wall and did not like being startled at work due to his PTSD. With respect to his diabetes, he testified that he had to keep snacks around.  The Veteran wrote in March 2014 that he retired from his job as a customer account analyst, billing manager, because of the stress of the job interfering with his cardiac disability.   However, in the same letter the Veteran acknowleged that he was employable, but would not be able to earn as much in a lower stress job.  Similarly, at the April 2016 hearing, the Veteran testified he could work sitting at a computer.

The Veteran's supervisor at the City of Wichita Falls wrote another lay statement noting that the Veteran opted for retirement due to medical issues, such as chest pains, heart issues and stent implant that caused him to be physically unable to do his job and missed considerable time from work to address his medical issues.  

Several VA examiners provided opinions as to the Veteran's service-connected disabilities' functional impact on his ability to work.  In April 2013, and several months before the Veteran filed his application for TDIU, the Veteran underwent a cardiac examination.  The examiner advised the Veteran not to do strenuous activity for a few days after stent placement, and thus reduced the MET evaluation, which was >3-5 METs, but prior to that there were no limitations.  This METs level has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), brisk walking (4 mph).  The examiner opined that with the Veteran's heart disability affects his ability to work in that the Veteran cannot run or climb stairs as he gets short of breath.

The Veteran was admitted to the hospital twice during the relevant period with chest pain or shortness of breath.  In December 2013, he was admitted and underwent cardiac catheterization and stent placement.  He was discharged the next day in stable condition.  In May 2014, the Veteran presented to the ER with complaints of chest pain, which he reported had been on and off for 3 weeks, similar to when he had stents placed.  The impression was severe vasospasm, and it was successfully resolved with nitroglycerin.  After that date, treatment records do not reflect any additional complaints regarding the cardiac disability.

The Veteran underwent another examination in January 2014 to assess his coronary artery disease and the effect it had on his employment.  The examiner considered the treatment records, diagnostic testing, and the Veteran's subjective symptoms.  The examiner noted that continuous medication is required for control of the Veteran's heart disability.  The examiner also noted that a January 2013 interview assessment had concluded that the Veteran's level of METs testing has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, jogging (6mph).  Overall, the examiner opined that the Veteran's heart disability does not impact his ability to work, reasoning that in the early stages of coronary atherosclerosis, work typically is not restricted.  He continued that although exercise is a recommended activity, it can be carried out after work hours.

The Veteran's private physician Dr. R.L.O. submitted a letter dated in April 2015, writing that it is his medical opinion that the Veteran is totally disabled based on his cardiac situation and is functionally not able to do much physical activity.  While medical evaluations are probative to understanding the level of functional impairment; however, the ultimate determination of unemployability is a legal question, not a medical one.  See Geib, 733 F.3d at 1354.  The Board finds this opinion less probative because it does not provide specific functional impairments or a rationale beyond the reference to the Veteran's cardiac disability and vague limitations.  Furthermore, it is inconsistent with the evidence of record, which does not reflect ongoing treatment other than as noted in December 2013 and May 2014.

The Veteran underwent additional VA examinations to determine the occupational impact of his service-connected disabilities in December 2016.  With regard to the heart disability, the VA examiner simply noted that it did not impact the Veteran's ability to work or render him unemployable.  The objective testing showed no ischemic EKG change and a normal left ventricle ejection fraction.  The examiner also opined that the Veteran's A1C was normal and that diabetes would not have an impact on work.  Similarly, he concluded that the Veteran's scar does not affect employability.  With respect to the Veteran's PTSD, the examiner noted that the primary symptom is that the Veteran likes his back to the wall with no surprises or interruptions, and overall, the Veteran's PTSD is characterized by occupational and social impairment with occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Board subsequently remanded the case for another opinion as the January 2014 did not adequately address the issue of whether the Veteran's heart disability limits his capacity to perform physical or sedentary work and the December 2016 examiner did not consider an April 2015 letter from a private physician, stating that the Veteran is not able to do much physical work, or the Veteran's reports of chest pains at work and having to miss work due to treatment.  

In August 2017, in compliance with the remand, a VA examiner reviewed the available records and opined that any limitations due solely to the Veteran's cardiac condition would be speculation because he has no symptoms.  The amount of physical work that his heart will tolerate cannot be determined.  The examiner noted that the Veteran's limitation of activities was due to hip pain and that he could "certainly" perform sedentary work.  The examiner found that it would be speculative to opine whether stress from his job would have an adverse impact on his heart, although in general stress hormones are known to have at least a temporary effect on cardiac functioning.  Although the examiner did not specifically address the private physician's letter or the Veteran's statements, his opinion was based on the absence of symptoms in the record.  Thus, he provided a reason for his conclusion and implicitly indicates that he would disagree with conclusions to the contrary on this basis.  It does not appear that further development for a direct acknowledgement of the private doctor's letter in this case would serve any useful purpose and rather would only delay the adjudication of the claim.   Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991)  Overall, the examiner's opinion has significant probative value, as it was offered after a review of the record and following examination of the Veteran.  Moreover, it was accompanied by a clear rationale and is consistent with the medical records that show no additional cardiac hospital admissions after May 2014.

The evidence of record shows that considering the Veteran's cardiac episodes, his heart disability would preclude at most a physical and/or stressful job.  The Veteran did not report retiring due to PTSD.  Although he reported PTSD symptoms, the evidence does not reflect that PTSD makes the Veteran unemployable, particularly if the Veteran could work with his back to the wall.  Furthermore, it does not appear diabetes, hearing impairments, or a residual scar preclude work, alone or in combination with all of the Veteran's service-connected disabilities.  

The Board finds that the impairment from the Veteran's service-connected disabilities of coronary artery disease status post stents, posttraumatic stress disorder, diabetes mellitus type II, tinnitus, bilateral hearing loss and a residual scar would preclude some work, but would not preclude a job less stressful than billing manager or preclude all substantial gainful employment.  The Veteran acknowledged in a March 2014 letter that he was employable in a less stressful job; similarly, at the hearing the Veteran testified that he would be able to sit at a computer to work at a less stressful job.  When considering the Veteran's education, training, and employment history along with the impact of his service-connected disabilities, the Board finds that the evidence weighs against a finding that the Veteran is unable secure or follow substantially gainful employment.  Therefore, the criteria for TDIU compensation have not been met.  See 38 C.F.R. § 4.16.  


      (CONTINUED ON NEXT PAGE)











ORDER

Entitlement to TDIU is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


